DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
The response filed on 02/2/21 has been entered. 

Applicant’s arguments filed 02/2/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
		
Claims 1-20 are pending and under examination in this office action.

The rejection of Claim(s) under 35 U.S.C. 102(a2) as being anticipated by De Groot et al. (EP 1308473) is withdrawn.  Applicant’s argument found persuasive and the rejection is withdrawn.

The rejection of Claim(s) 1 under 35 U.S.C. 102(a2) as being anticipated by Pennings et al. (WO 9964491) is withdrawn.  Applicant’s argument found persuasive and the rejection is withdrawn.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kapiamba et al. (US  2011/0123476) in view of  Groot et al. (EP 1308473) and .  
With regards to instant claim 1, Kapiamba teaches a biocompatible  composition used as adhesive sealant (see 0008) comprising multifunctional polyols and polyamines represented by formula  
    PNG
    media_image1.png
    64
    119
    media_image1.png
    Greyscale
 (see 0015) wherein the the I, X, Y, R and Z are described in 0016-0020). 
However Kapiamba is silent of the polyurethane with the formula (-A-B-C-B-)
With regards to instant claim 1. De Groot teaches a biodegradable polymer implant i.e., implant device (see  0004,  0052, claim 1)  tissue adhesive device (see 0005), comprising a blend of polymer of formula (-A-B-C-B)n as required, see claim 4), wherein the BCB is a reoccurring unit a repeating unit.
Pennings et al. teach with regards to instant claim 1, a biomedical polyurethane represented by the formula -(A-B-C-B-)n-, wherein B is a diisocyanate moiety, A is a polyester moiety and C is a diol moiety. The polyurethane can be used in a biodegradable polymer implant in meniscus reconstruction.
Khatri teaches 4-arm PEG derivatives carrying isocyanate groups in the context of tissue adhesives / sealants (as required by instant claims 4) an amine reactive group to form a bond, wherein the polymeric group is a polyester (as required by instant claim 6). Khatri also teaches the use on liver tissue (as required by instant claim 14-15) wherein the polymeric group is a polyalkylene glycol and the leaving group is N-hydroxysuccinimide and absorbable, i.e., bioresorbable (as required by instant claims 19- 20. 
 structural formula 
    PNG
    media_image2.png
    117
    387
    media_image2.png
    Greyscale
 wherein A is a polyalkylene carbonate-polylactic acid block copolymer, B is a diisocyanate, and C is a chain extender (page 2, In 57-61). When m=0, and n=2-100, the above meets the claimed formula cited in claim 3. Wherein the above hexamethylene diisocyanate is a linear C6 alkyl diisocyanate and meets the claimed B in claims 3, the above butanediol is a C2 linear alkyl diol and meets the claimed C in claims 3, and because C6+C4+C6 = C16 and are different lengths, they meet the claimed 100% of different lengths, and the 16 linear carbon backbone cited in claims 3. 
Gogolewski teaches polyols with disocyantes as biodegradable and the use of a buffer (as required by instant claim 12 and also teaches that the polymeric group can be a polylactic acid
It would have been obvious to one of ordinary skill in the art to have been motivated to combine the cited prior art above and formulate biodegradable materials because as Kapiamba teaches a biocompatible  composition used as adhesive sealant (see 0008) comprising multifunctional polyols and polyamines and as also taught  Gogolewski  use of mixtures of polyols with various hydrophilicities allows producing materials with controlled hydrophilic-to-hydrophobic content ratio and degradation rates, the use of chain extenders or polyols having biological activity, enhances positive interaction of implantable devices from the polyurethanes of the invention with cells and 
 Although the references per se did not teach coloring, one of ordinary skill in the art would have been motivated to used coloring for the purpose of detection for correct placement and monitor the absorbtion of the polymer on site as done by Contrast MRI. Thus motivation to use color. Absent factual evidence to the contrary.
Thus one would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).
 Applicant’s argument have been considered and a new reference have been added wherein the added Kapiamba teaches a biocompatible composition used as adhesive sealant (see 0008) comprising multifunctional polyols and polyamines 

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 - 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-11 and 13- 21 of U.S. Patent Application No. 166651431. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
The claims of the instant are drawn to Biodegradable tissue-adhesive device for sealing tissue, said device comprising a tissue-adhesive layer which comprises a blend of a tissue-reactive polymer and a biodegradable carrier polyurethane according to formula (A-B-C-B)--, wherein A denotes a polyol, B denotes a diisocyanate moiety, C denotes a diol component and n denotes] a number of recurring units, and wherein segment B-C-B is bioresorbable wherein the wherein the tissue-reactive polymer is of formula I is 
    PNG
    media_image3.png
    96
    132
    media_image3.png
    Greyscale
 (see claims 1, 5 and and 8). The copending claims are directed to a Multi-arm tissue-adhesive polymer comprising at least six or more arms, wherein the at least six or more arms each comprise a polymeric group and a reactive functional group that can form a thiourethane, a urethane or a urea bond with an amine group present in tissue wherein the polymer is 
    PNG
    media_image3.png
    96
    132
    media_image3.png
    Greyscale
(see claims 1-2 and 6)
 One of ordinary skill in the art would have been motivated to employ the instant claims in practicing the copending claims as the instant claims would have resulted in a multi-arm tissue adhesive as shown above and therefore are part of the obvious variation of the copending application claims compared to the current application claims.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 


Claims 1 - 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 17-36 of U.S. Patent Application No. 16089582. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
The claims of the instant are drawn to Biodegradable tissue-adhesive device for sealing tissue, said device comprising a tissue-adhesive layer which comprises a blend of a tissue-reactive polymer and a biodegradable carrier polyurethane according to formula (A-B-C-B)--, wherein A denotes a polyol, B denotes a diisocyanate moiety, C denotes a diol component and n denotes] a number of recurring units, and wherein segment B-C-B is bioresorbable (see claim 1).
The copending claims are drawn to Biomedical polyurethane having the formula kA-B-C-B-)-, wherein A denotes a polyol comprising a prepolymer that is at least partially based on a random copolyester, B denotes a diisocyanate moiety, C denotes a diol component and n denotes the number of recurring units, wherein the B-C-B segment is bioresorbable, wherein at least one of the diisocyanate moieties (B) in B-C-B have a different length than the diol component (C), and wherein the B-C-B segment is based on two diisocyanate units and comprises more than 14 linear carbon atoms in the backbone.
Thus one of ordinary skill in the art would have been motivated to use the instant claims in practicing the copending claims with a reasonable success as the claims overlap in scope and therefore are part of the obvious variation of the copending application claims compared to the current application claims.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.

No claims are allowed.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        3/23/21